         Case 1:96-cv-01285-TFH Document 4409 Filed 12/02/19 Page 1 of 3




                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

THOMAS MAULSON, et al.,                      )
                                             )
                                 Plaintiffs, )
                                             )
       v.                                    )              Civil Action No.
                                             )              1:96 CV 01285 (TFH)
DAVID BERNHARDT, in his official capacity as )
Secretary of the Interior, et al.,           )
                                 Defendants. )
                                             )

   PLAINTIFFS’ THIRD UNOPPOSED MOTION FOR AN ORDER AUTHORIZING
     TRANSFER OF UNCLAIMED SETTLEMENT FUNDS FROM THE CLAIMS
     ADMINISTRATORS TO THE INDIAN EDUCATION SCHOLARSHIP FUND

         Plaintiffs, without opposition from defendants, move this Court for an Order authorizing

the transfer of unclaimed settlement funds from the Claims Administrator Garden City Group

(GCG) to the Indian Education Scholarship Fund (the Scholarship Fund) in the amount of

$99,778.61. In support of this Motion, plaintiffs submit:

         1.     In accordance with the Settlement Agreement, and as authorized, ratified and

confirmed by the Claims Resolution Act of 2010, Public Law 111-291 (Dec. 8, 2010; 124 Stat.

3064), any unclaimed settlement proceeds are to be paid to the Scholarship Fund. Dkt 3660-2, ¶

G.2.a.

         2.     Based on the current report of GCG, it has $99,778.61 in settlement funds which,

following all reasonable efforts to distribute those funds and no one having come forward to

claim them, GCG deems are not capable of being distributed to Class Members or their heirs.

See Declaration of Benjamin Raisio, ¶ 4 (Exhibit 1 to the Joint Status Report being filed

contemporaneously with this Motion).
        Case 1:96-cv-01285-TFH Document 4409 Filed 12/02/19 Page 2 of 3




        3.    Plaintiffs have conferred with counsel for the defendants and understand that

defendants have no opposition to this Motion.

       WHEREFORE, plaintiffs respectfully move this Court for an Order authorizing the

transfer of unclaimed settlement funds to the Scholarship Fund of $99,778.61 from GCG.

       Respectfully submitted this 2nd day of December, 2019.



                                            /s/ Keith M. Harper
                                            KEITH M. HARPER
                                            D.C. Bar No. 451956
                                            KILPATRICK TOWNSEND & STOCKTON, LLP
                                            607 14th Street, N.W., Suite 900
                                            Washington, D.C. 20005
                                            kharper@kilpatricktownsend.com
                                            Telephone: (202) 508-5844

                                            /s/ William E. Dorris
                                            WILLIAM E. DORRIS
                                            Georgia Bar No. 225987
                                            Admitted Pro Hac Vice
                                            KILPATRICK TOWNSEND & STOCKTON, LLP
                                            1100 Peachtree Street, Suite 2800
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 815-6500

                                            Attorneys for Plaintiffs




                                                2
        Case 1:96-cv-01285-TFH Document 4409 Filed 12/02/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing PLAINTIFFS’ THIRD UNOPPOSED
MOTION FOR AN ORDER AUTHORIZING TRANSFER OF UNCLAIMED SETTLEMENT
FUNDS FROM THE CLAIMS ADMINISTRATORS TO THE INDIAN EDUCATION
SCHOLARSHIP FUND with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all registered CM/ECF users. In addition, a true and correct copy
was served on the following via facsimile, pursuant to agreement, on this 2nd day of December,
2019.

                             Earl Old Person (Pro se)
                             Blackfeet Tribe
                             P.O. Box 850
                             Browning, MT 59417
                             406.338.7530 (fax)



                                            /s/ William E. Dorris
                                            WILLIAM E. DORRIS




                                               3
